Citation Nr: 0829894	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for a hiatal hernia, claimed as dyspepsia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from May 1998 to May 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, increasing the veteran's disability 
evaluation for dyspepsia from 0 percent to 10 percent.  

This matter was previously before the Board.  In May 2007, 
the Board remanded this claim for further development.  As a 
result, the veteran was afforded an additional VA examination 
in April 2008.  Based on this new evidence, the Board 
concludes that appellate review may now proceed.  


FINDINGS OF FACT

The veteran's hiatal hernia, claimed as dyspepsia, is 
objectively manifested by nausea and heartburn, epigastric 
distress, regurgitation, and substernal pain; it is not 
manifested by dysphagia, pyrosis, arm or shoulder pain, or 
considerable impairment to health.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a hiatal hernia, claimed as dyspepsia, have not been met.  
38 U.S.C.A. §§ 1155, 5103. 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, Diagnostic Code 
7346 (2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The veteran's claim of entitlement for an increased 
disability evaluation arises from his continued disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's service medical records and his VA 
treatment records.  Also, in April 2002, March 2003, and 
April 2008, he was afforded formal VA examinations. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2007).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Diagnostic Code 7346 provides ratings for a hiatal hernia.  
Hiatal hernia with two or more of the symptoms for the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health, is rated 60 
percent disabling.  38 C.F.R. § 4.114.  

Ratings under Diagnostic Code 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  

Facts and Analysis  

The veteran was granted service connection for a hiatal 
hernia in an August 2002 rating decision.  A noncompensable 
disability evaluation was assigned, effective May 21, 2001.  
In an April 2003 rating decision, the veteran's disability 
evaluation was increased to 10 percent, as of December 17, 
2002.  The effective date for the 10 percent evaluation was 
changed to May 21, 2001 in a September 2003 rating decision.  
The veteran contends that he is entitled to a disability 
evaluation in excess of 10 percent.  

In April 2002, the veteran was afforded VA examination.  The 
examiner diagnosed the veteran with mild dyspepsia at this 
time.  The veteran's symptomatology was described as 
occasional stomach pain, which was relieved through belching.  
The veteran did not have symptoms of chronic heartburn or 
weight loss at this time.  

The veteran was afforded an additional VA examination in 
March 2003.  Upon examination, the veteran reported having 
epigastric pain, associated with nausea, gastric acidity, 
heart burns, and acid reflux on a daily basis.  The veteran 
reported experiencing partial relief with medication.  The 
veteran denied changes in bowel habits, vomiting, 
hematemesis, hematochezia, melena, and weight loss.  In April 
2003, magnetic resonance imagining (MRI) of the veteran's 
esophageal tract was taken, which confirmed that the veteran 
had gastroesophageal reflux.  There was no evidence of 
ulcerations.  

The veteran's final VA examination was in April 2008.  The 
veteran was again diagnosed with dyspepsia upon examination.  
The examiner noted that the veteran had substernal pain, 
experienced nausea several times a week and experienced 
esophageal distress several times daily.  The examiner 
further noted that the veteran experienced heartburn several 
times a week, and experienced the regurgitation of partially 
digested food several times per day.  The examiner concluded 
that the veteran suffered from gastroesophageal reflux.  The 
veteran also complained of a burning sensation in the chest 
that was worsened by meals or lying down, as well as frequent 
loose stools for the past two years.  

The examiner indicated that the veteran did not have a 
history of dysphagia associated with his esophageal disease, 
and also indicated that the veteran did not have a history of 
hematemesis, melena, or esophageal dilation, and there is 
nothing to indicate that the veteran suffers from pyrosis.  
Based on the above findings, the examiner diagnosed the 
veteran with dyspepsia due to hiatal hernia.  The examiner 
noted a significant impact on the veteran's usual occupation 
(full-time student) due to pain.  However, the examiner 
indicated that the veteran had not missed any school in the 
prior 12 months.  The examiner also concluded there were no 
effects on the veteran's usual daily activities.  

Having considered all of the above evidence, the Board finds 
that a disability evaluation in excess of 10 percent is not 
warranted at any time during the pendency of the veteran's 
claim under Diagnostic Code 7346.  As previously noted, the 
next-higher disability evaluation of 30 percent requires 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

In this case, the evidence indicates that the veteran does 
experience epigastric distress, associated with regurgitation 
and substernal pain.  However, the evidence does not indicate 
that the veteran experiences dysphagia, pyrosis, or arm or 
shoulder pain.  Significantly, the evidence does not 
establish that the veteran has considerable impairment of 
health because of his dyspepsia.  Specifically, the veteran 
is able to attend class on a regular basis, has not exhibited 
signs of significant weight loss or malnutrition, does not 
experience vomiting associated with his dyspepsia, and has no 
effects on his usual daily activities.  The April 2008 VA 
examiner also concluded that the veteran's overall health was 
"good."  

A 10 percent disability rating is for application when a 
veteran has two of the symptoms from the 30 percent rating, 
but with less frequency.  In this case, the veteran has 
demonstrated that he has two of the symptoms listed in the 30 
percent rating.  Additionally, as described above, the 
veteran's dyspepsia symptoms are less severe than envisioned 
for a 30 percent disability rating.  As such, the Board finds 
that a 10 percent disability picture more closely 
approximates the veteran's symptomatology than the next-
higher disability rating of 30 percent.  

The Board recognizes that the veteran's VA outpatient 
treatment records do indicate that the veteran has repeatedly 
sought treatment for pain and numbness in his hands.  
Additionally, according to the veteran's January 2004 appeal 
to the Board (form 9), the veteran has experienced numbness 
in his left arm.  However, according to an April 2007 
treatment note, the veteran has carpal tunnel syndrome of the 
right hand and de Quervain's tendinitis of the left hand 
(described as bilateral tendinitis in a March 2007 outpatient 
treatment note).  The April 2008 VA examiner never referred 
to the veteran's hand pain or numbness as a symptom of the 
veteran's dyspepsia either.  Therefore, the evidence does not 
indicate that the veteran has arm or shoulder pain due to his 
dyspepsia.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, at no 
time since the grant of service connection has the veteran's 
symptomatology warranted a higher disability rating than 10 
percent, and as such, staged ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to a disability evaluation in excess of 10 percent for 
dyspepsia must be denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for a hiatal hernia, claimed as dyspepsia, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


